Citation Nr: 0509085	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  98-10 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1991.  He served in the Southwest Asia Theater of 
operations during Operation Desert Shield/Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which the denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence to corroborate the 
veteran's report of in-service stressors upon which a 
diagnosis of PTSD was based.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran argues that that he saw many dead bodies during 
his service in Southeast Asia, and that he is totally 
disabled from PTSD as a result.  Also of note, at his May 
1996 VA examination the veteran reported he and other members 
of his troop were in the desert for about a week after their 
tractor stalled.  They were there awaiting rescue.  The 
veteran indicated that it took them about a week before they 
were able to flag down an Apache helicopter, after running 
out of food, medical supplies, and water.  The veteran 
indicated that while stranded, they were able to listen to 
bombings at night, watching planes overhead, and just 
listening to the radios as to what had happened and who were 
killed.  He denied any serious injuries; however, as they 
were rescued and were riding on the highway, being 
transported back to about 150 kilometers from Baghdad, they 
saw U.S. helicopters shooting civilians or anything that 
moved.  He stated that he saw mangled bodies of Iraqi 
soldiers, as well as civilians.  He reported seeing children 
being killed as well as many other innocent civilians, which 
made him angry.  He indicated he saw people with their 
"faces" on their laps, being blown up.  The veteran also 
reported that at one time they captured Iraqi prisoners, they 
held their hands up as they walked towards them.  The veteran 
reported that he almost shot his commanding officer (CO) 
after the CO left the perimeter, and that he saw many dead 
bodies.  The diagnoses included major depression with 
suicidal ideations; PTSD; and alcohol abuse as well as 
marijuana abuse.

In a letter received in September 1996, the veteran stated 
that he saw many dead bodies about 150 K (kilometers) 
southwest of Baghdad in either January or February of 1991.

At his October 1997 VA examination, the veteran reported that 
his main problem was more of the recurrence of the 
persistence of intrusive thoughts about the Persian Gulf 
situation.  He indicated that most of the time he had 
flashbacks, especially the highways where he saw lots of dead 
Iraqis and civilians that the helicopter had done by shooting 
or bombing them.  He indicated that he could still see the 
decayed bodies of people in the streets and could smell the 
dead bodies.  He could still see dead bodies and trucks of 
military vehicles, which included children, and women of 
various ages.  He reported that he could still see and smell 
the decomposed bodies in the streets, which seemed to persist 
even to his senses at this time.  The veteran indicated that 
he never attended fireworks during Independence Day and got 
depressed whenever there was any holiday.  Independence Day 
fireworks reminded him of the war because he could constantly 
hear bombing, although the examiner pointed out he claimed 
that he had not been exposed to real combat.  A jeep Isuzu 
Trooper reminded him of a particular dead person with a 
blasted face with an open skull face down.  The diagnoses 
included dysthymic disorder; and PTSD with diagnostic 
criteria established as explained by the veteran on his 
symptomatologies.

At his October 1998, hearing the veteran testified that his 
vehicle broke down and they were left in the middle of Iraq 
for about one week and a half.  He indicated that they 
finally came to get him and the others and they waived down a 
helicopter and they radioed to his unit and sent people back 
to pick up the veteran and others.  The veteran was picked up 
in a flat bed truck and he indicated they drove down the main 
highway (Highway of Death) into Baghdad where his unit was in 
the Euphrates River Valley.  The veteran indicated that there 
were a lot of dead people on the highway.  The veteran 
indicated that they turned a corner where an Isuzu Trooper 
was sitting with its turn signal still on and a man in the 
car.  The veteran indicated that it looked like he was just 
sitting there getting ready to turn and the veteran saw a 
hole in the top of the truck and a hole through the man's 
head and his face was lying in his lap.  

The veteran indicated that he did not seek treatment for his 
PTSD in service and did not seek help after service until 
1995.

As a result of a Board remand, the RO contacted the 
Department of the Army, U.S. Armed Services Center for 
Research of Unit Records (CURR) concerning verification of 
the veteran's stressors in September 1999.  A response was 
received in October 1999 which indicated that after review of 
the veteran's completed attachment to the Environmental 
Support Group questionnaire, the veteran's DD Form 214 and, 
the veteran's official enlisted personnel records, they were 
unable to verify the veteran's alleged reported incident of 
having been stranded for a week and a half as a result of the 
veteran's vehicle having been broken down and having being 
rescued and driving down the "Highway of Death" (Highway 8) 
or that his unit was in any way associated with travel on 
that highway.  The 2nd Brigade History of Operation Desert 
Shield/Storm August 7, 1990 to April 15, 1991 and the 2nd 
Brigade After Action Review Comments failed to specifically 
mention the use of Highway 8 in those reports.  Review of the 
other claimed stressors to include that noted at the time of 
the veteran's personal hearing of seeing a person seated in 
an Isuzu Trooper with a hole through his head and his face on 
his lap were not incidents subject to objective verification 
lacking the "who, what, where, and when" of each alleged 
stressor.

The veteran's DD Form 214 indicates that he served in 
Southeast Asia from August 13, 1990 to March 21, 1991.  His 
personnel qualification record gives a slightly different 
starting date; it indicates that he served in Saudi Arabia 
from August 29, 1990 to March 21, 1991.  While in Southeast 
Asia, the veteran was attached to HHC (headquarters and 
headquarters company), 2nd Brigade, FORSCOM FC. The veteran 
reports that this unit was a part of the 24th Infantry 
Division.  The veteran's DD 214 and personnel qualification 
record show that his primary specialty was track vehicle 
mechanic.  He has received no decorations evincing combat 
service, see 38 C.F.R. § 3.304(f) (2004), and there is 
nothing currently in the claims file, which establishes 
participation in combat.  In this regard, a review of VA 
mental disorders examination reports, dated in May 1996 and 
October 1997, respectively, shows that the veteran stated 
that he denied being in combat.  

VA progress notes dated May 1996 to November 2004 show the 
veteran being treated for his diagnosed PTSD, depression with 
psychotic features, and anxiety.  

A lay statement from D.K.M., Jr., dated in August 2004 
indicated that he had known the veteran since 1994 and he had 
personally seen his physical health as well as his mental 
health rapidly worsen.

A lay statement from A.S. received in September 2004 
indicated that he had known the veteran for 10 years and 
noticed his health going down hill.  This individual noted 
the veteran's mood swings and problems with memory.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in March 1998, it is determined that he is not 
prejudiced by such failure.  

In August 2002 and April 2004 the RO provided the veteran 
notice concerning his claim.  In these letters, the RO 
notified the appellant of the information and evidence not of 
record that is needed, the information and evidence that the 
VA will seek to provide, the information and evidence the 
appellant must provide, and requested any additional evidence 
the appellant has that pertains to the claims.  The veteran 
was informed that he had 30 days to submit information.  The 
veteran was told of what information/evidence that had 
already been received.  He was informed if there were more 
records to complete the enclosed VA Form 21-4142s, and VA 
would assist in obtaining the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the veteran's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The veteran was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The veteran was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letters were sent, additional VA medical records 
were added to the veteran's claims file as well as lay 
statements.  Supplemental statements of the case were issued 
in April 2003 and November 2004.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claims.

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notices contained in 
the above-cited VCAA letters.  Following those letters, the 
development of the claims continued.  As a result, the 
appellant was provided the required notices and he was 
afforded an opportunity to respond after he was fully 
informed of the evidence needed to substantiate the claims.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

Criteria

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed inservice stressor); (2) credible supporting evidence 
that the claimed inservice stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed inservice stressor.  
Cohen v. Brown, 10 Vet. App. 138 (1997), Moreau v. Brown, 9 
Vet. App. 389, 394-95 (1996); 38 C.F.R. § 3.304(f).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002).  "Where 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service."' Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f).

In this case, the service records do not show the veteran 
engaged in combat.  Thus, his assertions of service stressors 
are not sufficient to establish that they occurred; rather, 
his stressors must be established by official service records 
or other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

Analysis

The evidence indicates that the veteran was assessed a 
diagnosis of PTSD at a May 1996 VA examination after 
describing unverified stresssors, to include seeing U.S. 
helicopters shooting civilians, almost shooting his 
commanding officer (CO) after the CO left the perimeter, and 
seeing many dead bodies. 

As noted above, the RO has attempted to corroborate the 
veteran's alleged stressors. This attempt has been fruitless, 
because the veteran has not provided specific information 
which would allow research into his claims.  

The CURR was unable to verify the veteran's alleged reported 
incident of having been stranded for a week and a half as a 
result of the his vehicle having been broken down and having 
being rescued and driving down the "Highway of Death" 
(Highway 8) or that his unit was in any way associated with 
travel on that highway.  The 2nd Brigade History of Operation 
Desert Shield/Storm August 7, 1990 to April 15, 1991 and the 
2nd Brigade After Action Review Comments failed to 
specifically mention the use of Highway 8 in those reports.  
Review of the other claimed stressors to include that noted 
at the time of the veteran's personal hearing of seeing a 
person seated in an Isuzu Trooper with a hole through his 
head and his face on his lap were not incidents subject to 
objective verification lacking the "who, what, where, and 
when" of each alleged stressor.

It is noted that CURR can only verify specific combat 
incidents recalled by the veteran, and that he must provide 
the "who, what, where and when" of each alleged combat 
stressor, and that in order to provide further research 
concerning specific combat incidents and stressors, the 
veteran must provide the dates of the incident to within 
seven days, the type and location of the incident, numbers 
and full names of casualties, unit designations to the 
company level, and other units involved.  Further, morning 
reports used to verify daily personnel actions such as 
wounded, killed, or missing in action, or transfers, could be 
obtained from the National Archives and Records 
Administration, but relevant unit designations at the company 
and battalions are required for such inquiries.  As noted 
above CURR did not find unit documentation that the veteran 
and others were stranded in the desert for a week and a half.

In summary, to establish service connection for PTSD there 
must be confirmation of inservice stressors.  Here, there is 
no adequate evidence establishing that the veteran's claimed 
in-service stressors occurred.  A critical element needed to 
establish service connection for PTSD is missing.  The 
veteran's alleged stressors have not been verified by the 
service department, and the veteran has submitted no 
independent evidence to show that his alleged stressors 
actually occurred. 

In conclusion, it is found that the persuasive evidence of 
record establishes that the veteran did not engage in combat 
with the enemy and there is no credible supporting evidence 
of the claimed in-service stressors.  As such, the 
preponderance of the evidence is against the claim of service 
connection for PTSD and service connection is not warranted 
for that disorder.


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


